Title: To James Madison from Edward W. DuVal, 8 September 1822
From: DuVal, Edward W.
To: Madison, James


                
                    My dear Sir,
                    Washington, Sepr: 8. 1822.
                
                I have been prevailed on, by some of my friends, in this place, to become a Candidate for the Clerkship of the House of Representatives, now vacant by the death of Mr. Dougherty; and as the gratification of success, as well as the chance of it, must, with me, materially depend upon my possessing the good wishes of those to whom I have long been known, I have, not without the hope of receiving your’s, presumed to address to you this Communication. Altho’ I could neither ask, nor expect, the direct aid, and exertion of your influence, with those by whom the Election will be made, I am not unaware how important, and need not add how very acceptable, the manifestation of a favorable disposition by you, towards me, would be, at any time preceding the choice.
                
                In the election of the present Congress so many of those that were members of the preceding were left out, as greatly to diminish the number and strength of my acquaintances in the House. There are yet, however, many in it to whom, I have every reason to believe, it would afford the most unfeigned pleasure to contribute to my advancement, and whose zeal for my welfare will be evinced by their activity and good offices on this occasion. But this can only appear & be made effective after the Members have arrived here, and but a day, at most, before the Election. In the mean time, my competitors, whoever they may be, may, and probably will, unless I procure and use the means to prevent it, obtain, through their friends, with Representatives to whom I am unknown, an impression in their favor.
                To say nothing in extenuation of this trespass on your attention, of a subject which, in its nature, may be considered as, in some degree, connected with public concerns, would imply a measure of insensibility which justice to my own feelings and respect and veneration for your character would equally disclaim. A sense of the reluctance with which I have committed it, I should vainly endeavor &, therefore, will not attempt to convey to you. Relying, as I do, upon that characteristic kindness in which other intruders have found indulgence & pardon, I will only add, that, nothing but a deep solicitude for the interest of my family (considerably enlarged within the last five years) could have prevailed over the serious objections, which arose in my mind, to interrupting, with the alloy of entreaty, the even and perpetual enjoyment of that tranquillity and happiness which I am persuaded & trust will ever be your’s.
                To Mrs. Madison, the recollection of whose benevolence and virtues will never cease to inspire, in our domestic circle, the most grateful feelings, please to present the kind regards and best wishes of my Sister, Mrs. Duval & myself; and believe me, my dear Sir, to be always sincerely & most Respectfully, your’s,
                
                    E: W: duVal
                
            